In a negligence action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Kings County, entered May 16, 1969 in favor of plaintiff, upon a jury verdict. Judgment reversed, on the law and the facts, and a new trial granted, with costs to abide the event, unless within 30 days after entry of the order hereon plaintiff shall serve and file with the clerk of the trial court a written stipulation consenting to reduce the verdict from $180,000 to $125,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so *804reduced and amended, is affirmed, without costs. We are of the opinion that the verdict is excessive to the extent indicated herein. Christ, P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.